
	
		II
		112th CONGRESS
		1st Session
		S. 1475
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To convey certain land to Clark County, Nevada, to
		  designate the Nellis Dunes National Off-Highway Vehicle Recreation Area, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nellis Dunes National Off-Highway
			 Vehicle Recreation Area Act of 2011.
		2.DefinitionsIn this Act:
			(1)CityThe
			 term City means the city of North Las Vegas, Nevada.
			(2)CountyThe
			 term County means Clark County, Nevada.
			(3)Economic
			 Support AreaThe term Economic Support Area means
			 the land identified on the map as the Economic Support
			 Area.
			(4)Federal
			 landThe term Federal land means the approximately
			 1,211 acres of Federal land in the County, as depicted on the map.
			(5)MapThe
			 term map means the map entitled Clark County Off Highway
			 Vehicle Recreation Park and dated July 28, 2011.
			(6)Net
			 proceedsThe term net proceeds means the amount that
			 is equal to the difference between—
				(A)the amount of
			 gross revenues received by the County from the development of the Economic
			 Support Area; and
				(B)the total amount
			 expended by the County for capital improvements to each of the Economic Support
			 Area and the Recreation Area.
				(7)Recreation
			 areaThe term Recreation Area means the Nellis Dunes
			 National Off-Highway Vehicle Recreation Area designated by section 4(a).
			(8)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(9)StateThe
			 term State means the State of Nevada.
			3.Conveyance of
			 Federal land to Clark County, Nevada
			(a)ConveyanceAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall convey to the County, subject to valid existing rights, for no
			 consideration, all right, title, and interest of the United States in and to
			 the parcels of Federal land.
			(b)Use of Federal
			 land
				(1)In
			 generalThe parcels of Federal land conveyed under subsection
			 (a)—
					(A)shall be used by
			 the County—
						(i)to
			 provide a suitable location for the establishment of a centralized off-road
			 vehicle recreation park in the County;
						(ii)to
			 provide the public with opportunities for off-road vehicle recreation,
			 including a location for races, competitive events, training and other
			 commercial services that directly support a centralized off-road vehicle
			 recreation area and County park; and
						(iii)to provide a
			 designated area and facilities that would discourage unauthorized use of
			 off-highway vehicles in areas that have been identified by the Federal
			 Government, State government, or County government as containing
			 environmentally sensitive land; and
						(B)shall not be
			 disposed of by the County.
					(2)ReversionIf
			 the County ceases to use any parcel of the Federal land for the purposes
			 described in paragraph (1)(A) or paragraph (3)—
					(A)title to the
			 parcel shall revert to the United States, at the option of the United States;
			 and
					(B)the County shall
			 be responsible for any reclamation necessary to revert the parcel to the United
			 States.
					(3)Renewable and
			 solar energyThe Federal land conveyed to the County under
			 subsection (a) and the land conveyed to the County under section 1(c) of Public
			 Law 107–350 (116 Stat. 2975) may be used for the incidental purpose of
			 generating renewable energy and solar energy for use by the Clark County Off
			 Highway Vehicle Recreation Park, the shooting park authorized under Public Law
			 107–350 (116 Stat. 2975), and the County.
				(4)Consultation
			 with the Secretary of the Air Force
					(A)RestrictionAny
			 project authorized under paragraph (3) shall not interfere with the national
			 security mission of Nellis Air Force Base (or any military operation).
					(B)ConditionBefore
			 the construction of any proposed project under paragraph (3), the project
			 proponent shall consult with the Secretary of Defense (or a designee).
					(c)Economic
			 Support Area
				(1)DesignationThere
			 is designated the Economic Support Area.
				(2)Interlocal
			 agreement
					(A)In
			 generalBefore the Economic Support Area may be developed, the
			 City and County shall enter into an interlocal agreement regarding the
			 development of the Economic Support Area.
					(B)City of North
			 Las VegasAs a precondition of the development of the Economic
			 Support Area, the County shall use the best efforts of the County to cooperate
			 with the City to ensure compatible development of the Economic Support
			 Area.
					(C)Limitation of
			 agreementIn no case shall the interlocal agreement under this
			 paragraph compromise or interfere with the aviation rights provided under
			 subsection (f) and section 4(d).
					(D)Future
			 conveyancesAny future conveyance of Federal land for addition to
			 the Clark County Off Highway Vehicle Park or the Recreation Area shall be
			 subject to—
						(i)the
			 binding interlocal agreement under this paragraph; and
						(ii)the aviation
			 easement requirements under subsection (f).
						(E)Management
			 planThe Secretary, in consultation with the Secretary of the Air
			 Force and the County, may develop a special management plan for the Federal
			 land—
						(i)to
			 enhance public safety and safe off-highway recreation use; and
						(ii)to
			 ensure compatible development with the mission requirements of the Nellis Air
			 Force Base.
						(3)Use of net
			 proceedsOf the net proceeds from the development of the Economic
			 Support Area, the County shall—
					(A)deposit 50
			 percent in a special account in the Treasury, to be used by the Secretary to
			 develop, maintain, and operate the Recreation Area; and
					(B)retain 50
			 percent, to be used by the County for capital improvements and maintaining and
			 operating the park established under subsection (b)(1).
					(d)Agreement with
			 Nellis Air Force Base
				(1)In
			 generalBefore the Federal land may be conveyed to the County
			 under subsection (a), the Clark County Board of Commissioners, the Bureau of
			 Land Management, and Nellis Air Force Base shall enter into an interlocal
			 agreement for the Federal land and the Recreation Area—
					(A)to enhance safe
			 off-highway recreation use; and
					(B)to ensure that
			 development of the Federal land is consistent with the long-term mission
			 requirements of Nellis Air Force Base.
					(2)
			 LimitationThe use of the Federal land conveyed under subsection
			 (a) shall not compromise the national security mission or aviation rights of
			 Nellis Air Force Base.
				(e)Additional
			 terms and conditionsWith respect to the conveyance of Federal
			 land under subsection (a), the Secretary may require such additional terms and
			 conditions as the Secretary considers to be appropriate to protect the
			 interests of the United States.
			(f)Aviation
			 easement
				(1)In
			 generalEach deed entered into for the conveyance of the Federal
			 land shall contain a perpetual aviation easement reserving to the United States
			 all rights necessary to preserve free and unobstructed overflight in and
			 through the airspace above, over, and across the surface of the Federal land
			 for the passage of aircraft owned or operated by any Federal agency or other
			 Federal entity.
				(2)RequirementsEach
			 easement described in paragraph (1) shall include such terms and conditions as
			 the Secretary of the Air Force determines to be necessary to comply with
			 paragraph (1).
				4.Designation of
			 the Nellis Dunes National Off-Highway Vehicle Recreation Area
			(a)In
			 GeneralThe area known as Nellis Dunes in the
			 Bureau of Land Management Resource Management Plan shall be known and
			 designated as the Nellis Dunes National Off-Highway Vehicle Recreation
			 Area.
			(b)Management
			 planThe Director of the Bureau of Land Management may develop a
			 special management plan for the Recreation Area to enhance the safe use of
			 off-highway vehicles for recreational purposes.
			(c)Exclusion from
			 National Landscape Conservation SystemThe Recreation Area shall
			 not be considered to be a unit of the National Landscape Conservation
			 System.
			(d)Aviation
			 rightsThe aviation rights described in section 3(f) shall apply
			 to the Recreation Area.
			5.Withdrawal and
			 reservation of land for Nellis Air Force Base
			(a)WithdrawalSubject
			 to valid existing rights and except as otherwise provided in this
			 section—
				(1)the Federal land
			 and interests in Federal land identified on the map as land to be withdrawn for
			 Nellis Air Force Base are withdrawn from all forms of appropriation under the
			 general land laws, including the mining, mineral leasing, and geothermal
			 leasing laws; and
				(2)jurisdiction over
			 the land and interest in lands withdrawn and reserved by this section is
			 transferred to the Secretary of the Air Force.
				(b)ReservationThe
			 land withdrawn under subsection (a) is reserved for use by the Secretary of the
			 Air Force for—
				(1)the enlargement
			 and protection of Nellis Air Force Base; or
				(2)other
			 defense-related purposes consistent with the purposes of this section.
				(c)Changes in
			 useThe Secretary of the Air Force shall consult with the
			 Secretary before using the land withdrawn and reserved by this section for any
			 purpose other than the purposes described in section 3(b).
			(d)EasementThe
			 United States reserves—
				(1)a right of flight
			 for the passage of aircraft in the airspace above the surface of the Federal
			 land conveyed to the County; and
				(2)the right to
			 cause in the airspace any noise, vibration, smoke, or other effects that may be
			 inherent in the operation of aircraft landing at, or taking off from, Nellis
			 Air Force Base.
				
